UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8487


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NATHANIEL WATKINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:90-cr-00260-CMH-2)


Submitted:    September 29, 2009            Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Watkins, Appellant Pro Se.    Lawrence Joseph Leiser,
Marla   Brooke   Tusk,   Assistant  United   States   Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Watkins appeals the district court’s orders

denying his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006), and his motion for reconsideration.                We

have     reviewed   the   record   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Watkins, No. 1:90-cr-00260-CMH-2 (E.D.

Va. filed July 14, 2008 & entered July 15, 2008; Oct. 20, 2008);

see United States v. Dunphy, 551 F.3d 247, 251-53 (4th Cir.)

(rejecting defendant’s argument that United States v. Booker,

543 U.S. 220 (2005), should apply to § 3582 proceeding), cert.

denied, 129 S. Ct. 2401 (2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                    2